UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4442



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WANDA MARCUM,

                                               Defendant - Appellant.


                               No. 05-4443



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TOMMY MARCUM,

                                               Defendant - Appellant.


Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Chief
District Judge. (CR-03-205; CR-03-205-2)


Submitted:   August 11, 2006              Decided:   September 7, 2006


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Hurricane, West Virginia; Tracy Weese,
Shepherdstown, West Virginia, for Appellants. Charles T. Miller,
United States Attorney, L. Anna Forbes, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Wanda Marcum (“Wanda”) and Tommy Marcum (“Tommy”) each

pled guilty to one count of mail fraud in violation of 18 U.S.C.

§§ 2, 1341 (2000) and one count of aiding and abetting the use of

fire to commit a federal felony in violation of 18 U.S.C. §§ 2,

844(h) (2000). The district court sentenced Wanda to 180 months in

prison, three years of supervised release, and restitution.              Tommy

was sentenced to 101 months in prison, three years of supervised

release, and restitution.        On appeal, Wanda contends her sentence

“was unreasonable in that the court should have used discretion and

rejected   the   advisory    guideline      range.”    Tommy      contends    the

district court plainly erred by failing to sua sponte dismiss the

use of fire count against him for being filed outside the statute

of limitations.     We affirm.

           We will affirm the sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

A sentence within a properly calculated advisory guideline range is

presumptively reasonable.        United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                        This

presumption   can   only    be   rebutted    by   showing   the    sentence    is

unreasonable when measured against the factors under 18 U.S.C.

§ 3553(a) (2000).     United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006), pet. for cert. filed, ___ U.S.L.W. ___ (July


                                    - 3 -
21, 2006) (No. 06-5439).       Even when the sentence is outside the

advisory range, it will generally be deemed reasonable “if the

reasons justifying the variance are tied to § 3553(a) and are

plausible.”     United States v. Moreland, 437 F.3d 424, 434 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).

           The district court sentenced Wanda to sixty months on the

mail fraud count and a consecutive ten-year term on the use of fire

count.   At sentencing, Wanda acknowledged she received a break due

to the district court’s acceptance of the parties’ stipulated cap

of sixty months on the mail fraud count.           Prior to the cap, her

advisory guideline range for that count was sixty-three to seventy-

eight months.    Nevertheless, she requested that the court sentence

her below the sixty months based on her age of fifty-one at

sentencing.

           The district court considered the § 3553(a) factors and

determined the sixty-month sentence on the mail fraud count was

appropriate because it would result in an overall sentence that was

substantial     enough   to   satisfy   the     statutory   objectives   of

sentencing, including deterring others from engaging in the same

kind of fraudulent conduct.      On appeal, Wanda conclusorily asserts

a lesser sentence would have been adequate to punish her, deter

further crime, and protect society.           We have reviewed the record

and conclude her sentence was reasonable.




                                  - 4 -
           Tommy     contends    the    district   court      plainly   erred   by

failing   to   sua   sponte     dismiss   count    one   of    the   superseding

indictment filed on December 3, 2003, charging him with a violation

of 18 U.S.C. §§ 2, 844(h) occurring on March 27, 1994.                  He notes

that Wanda waived her right to indictment within the statute of

limitations as to the one-count information filed against her and

asserts it concerned the same charge.               However, the one-count

information filed against Wanda charged her with mail fraud in

violation of 18 U.S.C. §§ 2, 1341 to which a five-year period of

limitation applies.     The charge that Tommy challenges on appeal is

subject to a ten-year period of limitation.              See 18 U.S.C. § 3295

(2000).   Thus, this issue is without merit.*

           Accordingly, we affirm the convictions and sentences of

both defendants.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                                        AFFIRMED



     *
      As noted by the Government, Tommy does not raise an ex post
facto argument on appeal, but it would also be without merit. The
effective date of 18 U.S.C. § 3295, which extended the period of
limitation from five to ten years, was April 24, 1996. Because the
change was effective within the original five-year limitations
period then applicable to the use of fire count under 18 U.S.C.
§ 3282(a), there was no ex post facto violation.       See United
States v. Jeffries, 405 F.3d 682, 685 (8th Cir.) (“The law is well
settled that extending a limitations period before prosecution is
barred does not violate the ex post facto clause.”), cert. denied,
126 S. Ct. 631 (2005).

                                       - 5 -